Citation Nr: 1104180	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1979 to 
August 1983 and from January 1991 to May 1991.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied service connection for a seizure 
disorder.  

The issue of reinstatement of nonservice-connected pension 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

A July 2002 Personnel Information Exchange System (PIES) request 
shows that only records from the Veteran's first period of 
service were requested.  Although a separation examination from 
the Veteran's second period of service is in his service 
treatment records, there are no other records.  On remand, the 
AOJ should exhaust efforts to find service treatment records from 
the Veteran's second period of service by requesting records from 
the Army Reserve, the Nevada Army National Guard and any other 
appropriate repository.  A negative response should be documented 
in the file.  

An August 2001 Baptist Hospital history and physical examination 
record stated that the Veteran was receiving Supplemental 
Security Income from the Social Security Administration (SSA) as 
a result of his seizure disorder.  In his March 2002 pension 
claim, he indicated that he was getting funds from SSA.  There is 
no indication in the file that SSA records have been requested.  
The AOJ should request records from the SSA and document any 
negative response in the file.  

In March 2006, the Veteran stated: "I was robbed while on active 
duty in Las Vegas in 1991.  I was hospitalized and in a lengthy 
coma."  In his October 2005 notice of disagreement, he said all 
treatment for his head injury in service was at the VA Medical 
Center (VAMC) in Biloxi, Mississippi.  In April 2007, the Veteran 
said he was initially hospitalized at a private hospital in Las 
Vegas then transferred to the VAMC in Biloxi.  There is no 
indication in the file that VA medical records from the Biloxi 
VAMC from the time period of 1991 have been requested.  The AOJ 
should request records from the Biloxi VAMC from 1991 and 
document any negative response in the file.  Complete personnel 
records, including any line of duty determinations during the 
January-May 1991 period of active duty should be obtained and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:  

1.  Request the Veteran's service treatment 
and personnel records, including any line of 
duty determinations, for his January 1991 to 
May 1991 active duty period of service in the 
Army Reserve and/or Nevada Army National 
Guard from the National Personnel Records 
Center, U.S. Army Human Resources Command, or 
other appropriate entity.  A negative reply 
is requested and should be documented in the 
file.  

2.  After obtaining any necessary information 
and authorization from the Veteran, request 
records of any SSA determination and records 
associated with the determination regarding 
the Veteran's claim for benefits.  Also 
request the Las Vegas private hospital report 
of any 1991 admission and associate these 
records with the file.  A negative reply is 
requested and should be documented in the 
file.  

3.  Request records from the Biloxi VAMC from 
1991.  Document a negative response in the 
file.  

4.  Re-adjudicate the claim of service 
connection for a seizure disorder secondary to 
a head injury.  If the decision remains in any 
way adverse to the Veteran, provide a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  An 
appropriate period of time should be allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

